                Case 20-50129           Doc 7       Filed 02/21/20 Entered 02/21/20 07:58:23                      Desc Main
                                                       Document    Page 1 of 2




            SIGNED THIS 21st day of February, 2020


            THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
            PLEASE SEE DOCKET FOR ENTRY DATE.




                                               UNITED STATES BANKRUPTCY COURT
                                             FOR THE WESTERN DISTRICT OF VIRGINIA



       In re:   John Alan Ross                                                CASE NO.   20-50129

                         Debtor(s)                                            CHAPTER    11

                                                    DEBTOR-IN-POSSESSION ORDER

            Pursuant to debtor's petition filed under Chapter 11, it is

                                                                O R D E R E D:

            That pending further order of this Court, debtor shall operate its business as debtor in possession, conditioned as follows:

          l.        Debtor shall not pay any pre-petition debt; may employ, discharge and fix salaries of all employees; but officers' and
directors' salaries shall be reported by the debtor in possession in writing within ten (10) days of entry of this order to the office of the
U.S. Trustee, the Subchapter V Trustee, if applicable, and to the creditors' committee, if any, designated in this case and absent any
written objection and request for hearing by the U. S. Trustee, Subchapter V Trustee, or the creditors' committee within fourteen (14)
days after the convening of the Section 34l meeting of creditors, said salaries shall be fixed; shall not, without court approval, use "cash
collateral" as defined in 11 U.S.C. Section 363 (a) unless the secured party consents; shall not sell property of the estate other than in
the ordinary course of business except with court approval; may obtain unsecured credit in the ordinary course of business; may not
obtain secured, priority or senior lien credit without court approval under 11 U.S.C. Section 364; and shall maintain adequate insurance
on the property of the estate and make timely payment of any and all premiums thereon. If this is a Subchapter V case, any documents
required to be provided to the U. S. Trustee shall also be provided to the Subchapter V Trustee within the same time requirement.

           2.        Debtor shall close its current books and open new books of account showing all earnings, expenses, receipts and
disbursements commencing with the date of the petition; shall segregate on its books all taxes collected or withheld whether federal,
state, or local; shall close all bank accounts currently maintained and open two new bank accounts, a Debtor in Possession "Operating
Account" and a Debtor in Possession "Tax Account". Debtor shall deposit in the tax account all funds required to be escrowed under
state or federal law, to be disbursed only for the purpose for which they are set aside. All federal payroll taxes (e.g. FICA, FUCA) shall
be deposited each time a payroll is made; and Debtor shall notify: Chief, Technical Section, Internal Revenue Service, P. O. Box 10025,
Richmond, Virginia 23240 of the date, place, amount of each deposit and whether it is the entire amount due and promptly prepare and
file all tax returns required by law. Debtor shall follow all guidelines, regulations and directives of the Office of the United States Trustee
pertaining to Chapter 11 cases including, but not limited to, payment of the required quarterly fees.

         3.        Failure by debtor to comply with the terms, conditions and provisions of this order may require debtor to appear before
this court for a hearing relative to the further administration of debtor's case, or for debtor to show cause why a trustee should not be
appointed, or the debtor's case should not be converted to Chapter 7 or dismissed; and it is


                                                                          1
odip
            Case 20-50129            Doc 7      Filed 02/21/20 Entered 02/21/20 07:58:23                       Desc Main
                                                   Document    Page 2 of 2
                                                        FURTHER ORDERED:

         That within fourteen (14) days after the entry of this order, counsel shall file with this court a report disclosing counsel's fee
arrangement with debtor, the amount of the retainer received, if any, the disposition of the same, and comply with the provisions of 11
U.S.C. Section 327, et seq. and Bankruptcy Rule 2014. Failure of counsel to comply with the foregoing may result in disallowance of
attorney's fees. Upon review by this court of counsel's filings and barring any written objection to counsel's employment and a request
for hearing thereon, counsel of record shall continue, until further order of court, as counsel for the debtor in possession.

         Service of a copy of this order shall be made by mail to debtor, counsel for debtor, and the United States Trustee.

                                                         **END OF ORDER**




                                                                    2
odip
